DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20, 2021 has been entered.

Response to Arguments

Applicants' arguments, filed September 20, 2021, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application. 
are set forth below. While Mishra et al. and Bowman et al. are still used to reject the pending claims, no specific arguments regarding these references were set forth for the Examiner to address herein.
Applicants argue that it is known in the chemical art that citric acid and tribasic sodium citrate form a buffer system, which are used as a means of keeping the pH at a nearly constant level. In order to keep the pH at 4.9 or 5.5, the amount of buffer solution must change and consequently the amount of stabilizer as well. The exact choice of pH range and amounts of Lissamine green and surfactants allows the preparation of a solution which is stable and maintains a satisfactory pH for at least 9 months.
These arguments are unpersuasive. Arguments without factual support are mere allegations and are not found persuasive. In a buffer system, the pH is determined by the relative concentrations of the different buffer species present in solution and not the total concentration of the buffer present and is generally estimated using the Henderson-Hasselbalch equation, 
    PNG
    media_image1.png
    60
    219
    media_image1.png
    Greyscale
. It is not the case that changing the pH requires changing the concentration of the buffer as asserted in the arguments. The relative concentrations of the acid and base form change upon addition of strong acid or base, but the total concentration remains constant. The total amount of buffer present can alter the buffering capacity of a given solution. It is a very common laboratory practice to prepare a buffer solution and adjust the pH to the desired value by the addition of strong acid or base, which alters the pH of the solution but not the total amount of buffer such as citric acid present in solution. The total amount of citric acid + tribasic sodium citrate was not constant in the different examples (1.86% or 0.53%) presented in the specification. When the samples different in multiple variables, such as 
		
	Claim Rejections - 35 USC § 112 - New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6 – 9, 11 – 13 and 18 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the new matter rejection.
Claim 1 has been amended to required 1.3 – 2.5% w/v of a buffer. A review of the disclosure as originally filed did not locate support for the lower end point of this range. A lower end point of 1.5% was located, but no disclosure of 1.3 % w/v of a buffer was located by the Examiner.
Claim 1 has also been amended to require that the “solution is stable at 25°C for up to nine months”. The broadest reasonable interpretation of this limitation is that any aspect of the solution is stable for any time period up to 9 months as there is no definition in either the claims or the specification. However, the disclosure does not support such a limitation as samples were studied at 25°C and 60% RH (relative humidity) for 9 months, but only results for the lissamine green titre and pH were reported (see example 6 of the instant disclosure). The lissamine green titre decreased 10 – 12% over the first two months and the remained “nearly stable” until the end of the observation period (¶ [0101] of the PGPub of the instant application). The pH decreased approximately 6% in the first 2 month and then remained stable (¶ [0102] of the PGPub of the instant application). Therefore only such assessments of stability and such parameters for the stability are supported by the disclosure as originally filed. While ¶ [0018] indicates that the compositions displayed remarkably stability over at least 18 months, no indications as to what “remarkable stability” means was set forth. The exemplary compositions exhibited changes in lissamine green titer and pH that may not be considered acceptable by everyone. Therefore the scope of disclosure is insufficient to support the present claim amendment.

If Applicant is in disagreement with the Examiner regarding support for the amended claim, Applicant is respectfully requested to point to page and line number wherein support may be found for the instant invention.
	
Claim Rejections - 35 USC § 112 – Failure to Further Limit

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1, from which claim 2 depends, limits the stabilizing agent to an alkyl polyglucoside, octyl glucoside or esters of C10-C22 fatty acid of polyglucoside. All but the first two items in the Markush group of claim 2 for the stabilizing agent (alkyl polyglucoside and octyl glucoside) fall outside of the scope of the stabilizing agents of claim 1. Therefore claim 2 fails to further limit claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent 

Claims 19 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Each claim broadens the range for the amount of stabilizing agent and Lissamine green, respectively, present in the composition from those that are recited in claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6 – 9, 11 – 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chynn (US 6,218,428) in view of Ke (US 7,223,737).
Chynn discloses ophthalmic compositions that comprises multiple agents necessary to perform a routine eye exam, including a means to dye the corner and conjunctiva to allow for the detection of pathology and for the measurement of intraocular pressure (whole document, e.g., abstract). Preferably the composition includes a topical local anesthetic, a dilating agent and a dye and may also include a preservative, a wetting agent, a diluting agent and/or a buffer (col 2, ln 28 – 32). Lissamine green is among the dyes exemplified, and the dye is preferably present in amounts of about 0.01 – about 10%, more preferably about 0.05% to about 5% and most preferably about 0.1 to about 1% of the solution (col 3, ln 41 – 51). Exemplified diluting agents includes water, distilled water, sterile water and preferably provides the majority of the volume of the solution (col 4, ln 18 – 22), reading on a composition in which water is the only solvent present. Diagnostically acceptable amounts of excipients, additives and/or buffers may be present (col 4, ln 23 onward). The pH is preferably between about 4.0 to about 7.5 when instilled into the eye (col 4, ln 27 – 29) and/or antioxidants may be included to prevent drug degradation, with exemplified stabilizers being sodium bisulfate or metabisulfate, preferably in a concentration of about 0.01% to about 0.03% although the listing of such excipients and additives is merely a representative sampling (col 4, ln 29 – 33). Compositions that comprised the 
The inclusion of a stabilizer as required by the instant claims is not disclosed.
Ke discloses a topical composition for administration to the eye comprising one or more glycosides to treat dry eye (col 2, ln 45 – 52). The compounds of formula I read on the stabilizing agents of the instant claims as R1 is a C8-C28 aliphatic hydrocarbon and R2 can be glucoside (col 2, ln 64 – col 3, ln 16). Generally, the compositions of the present invention will contain from 0.0001 to 0.01% of a compound of formula I (col 3, ln 25 – 32). Various other ingredients such as preservatives, surfactants, buffers and viscosity building agents can be present (col 3, ln 33 onward), with sodium phosphate, sodium acelate, sodium citrate, sodium borate or boric acid exemplified as appropriate buffer systems to prevent pH drift under storage conditions with the particular concentration varying depending on the agent employed (col 3, ln 49 – 55). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a compound of formula I of Ke into the compositions of Chynn. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because such compounds are compatible with and able to be administered to the eye in compositions that comprise additional agents such as buffers. The combined compositions would allow for examination of the eye during an eye exam and also to treat dry eye, particularly in subjects who were known to have dry eye and the exam was performed at least in part to assess the status of dry eye in the subject. The amounts of the various ingredients disclosed in the prior art at least overlap with those 
Claim 1 also requires that the solution it stable at 25°C for up to 9 months (emphasis added). The stability is determined by the ingredients that are present in the composition and the combined prior art renders obvious a compositions as claimed. This limitation is also very broad as the time frame is up to 9 months and stability of any aspect of the composition over any time frame is sufficient to meet this limitation. The presence of a buffer, for example, will stabilize the pH of the composition and .

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chynn and Ke as applied to claims 1, 2, 6 – 9, 11 – 13, 19 and 20 above, and further in view of Mishra et al. (J Mat Chem, 2009) and Bowman (US 6,265,444).
Chynn and Ke are discussed above. Ke discloses that viscosity building agents are an optional ingredient in the composition. 
The presence of EDTA and tamarind polysaccharide is not disclosed.
Mishra et al. discloses xyloglucans (XGs) or amyloids are widespread in nature, highly substituted, food grade, starch like polysaccharides (p 8528, col 2, ¶ 2). The best example of XG found in seeds is tamarind seed polysaccharide (TSP) that may account for up to 20% of the primary cell wall (p 8529, col 1, ¶ 1). XG is neutral and has a low molecular weight and low viscosity as compared to many other polysaccharides and can form a thick, viscous dispersion that yields strong, transparent, elastic films on evaporation (p 8529, col 2, ¶ 1). Unique properties include a high water holding capacity with good stability to acid, heat and shear (p 8529, col 2, ¶ 1). XG is structurally similar to mucin1 and is known to possess mucomimetic, mucoadhesive and pseudo-plastic properties with XG showing increased retention on the ocular surface compared to most treatments for dry eye (p 8532, col 2, ¶ 4). XG is more effective than those based on hyaluronic acid for dry eye (p 8532, col 2, ¶ 4), an effective tear substitute in a rabbit dry 
Bowman et al. discloses an ophthalmic composition comprising a divalent salt and non-steroidal anti-inflammatory agent as a precipitate that reduced or eliminates the risk of stinging or burning and a preservative system that comprises a perborate salt, a polyphosphonic acid peroxy stabilize and EDTA that provides stable preservative of a variety of ophthalmic compositions (whole document, e.g., abstract). The pH is set to be 4.0 – 6.7 (cl 5, ln 31 – 32). The pH is adjusted by adding any physiologically and ophthalmologically acceptable pH adjusting acids, bases or buffers and various examples are given (col 5, ln 48 – 61). Surfactants, and if desired, adjuvants such as EDTA can be included (col 7, ln 47 – 55). The composition can be packaged in preservative-free single dose non-reclosable containers or multiple dose containers can also be used (col 10, ln 3 – 19).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate ingredients such as EDTA and a XG such as TSP into the formulations of Chynn and Ke.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because a variety of ingredients can be included in ophthalmic carriers including EDTA and polysaccharides such as XG. While a preservative system is not required, such as when non-reclosable single use containers are used, multiple dose containers can benefit from the use of preservatives. Thickeners can also be used and as disclosed by Mishra et al. XGs such as TSP can not only thicken but have beneficial properties for administration to the eye. While the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/Nissa M Westerberg/Primary Examiner, Art Unit 1618